Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MAINTAINED REJECTION

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Namvar et al. (2005) in view of Rychlik et al. (1989).
Claims 12-15 are drawn to methods of using primers, or primers and probes, corresponding to one or more of SEQ ID NO:1-8, the sequences of which target the HSV1 and/or HSV2 glycoprotein B gene, also known in the art as gB or UL27, to detect HSV1 and/or HSV2 using real-time PCR.
Namvar et al. teaches methods of using primers and probes targeting the HSV1 and HSV2 gB gene to detect and distinguish these viruses using real-time PCR (see pages 2058 to 2064, 
Namvar et al. do not teach the exact primers and probes of instant SEQ ID NO:1-8.
Rychlik et al. provides evidence that at the time the application was filed, it was routine and conventional in general to make and use oligonucleotide probes and primers based on known nucleotide sequences to amplify and detect nucleic acids comprising such known sequences (see entire reference on pages 8543-8550).
One of ordinary skill in the art would have been motivated to combine the teachings of Namvar et al. and Rychlik et al. to make and use any number of other primers and probes targeting the HSV1 and HSV2 gB gene, including those of the recited SEQ ID Nos, because this would have clearly been conventional and done with reasonable expectation of success.  In the absence of evidence to the contrary, all potential oligonucleotides derived from known nucleotide sequences are considered to be equivalent and obvious.  Such evidence may include surprising or unexpected results, or unpredictable discrimination among closely-related target sequences.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

3.	With respect to the above rejection, the arguments and declaration filed 01/21/21 have been fully considered, but are not found persuasive because the arguments and evidence are not commensurate in scope with the rejected claims.  While the evidence provided in the declaration is persuasive regarding the use of primer pairs SEQ ID NO:1 and 2, or 6 and 7, it is noted that the scope of the claims includes embodiments of using primer pairs SEQ ID NO:1 and 7, 4 and 2, and 4 and 7, for which the declaration is silent.  There is no arguments or evidence of record that the unexpectedly would also be applicable with the three other primer pairs noted above that are within the claim scope.  The data regarding non-UL27 primers is not found to be relevant because it does not involve a direct comparison with the claimed primers and target sequence.  Based on the declaration evidence, claims limited to the use of primer pairs SEQ ID NO:1 and 2, or 6 and 7, would be allowable.

CONCLUSION

4.	No claims are free of the prior art.

5.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/16/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637